          Case 1:18-cr-00567-VSB Document 175 Filed 02/06/20 Page 1 of 2

                           1001 Pennsylvania Avenue, N.W., Washington, DC 20004-2595      p202 624-2500  f202 628-5116




Thomas A. Hanusik
(202) 624-2530
THanusik@crowell.com

Rebecca Monck Ricigliano
(212) 895-4268
RRicigliano@crowell.com

                                             February 6, 2020

VIA ECF AND ELECTRONIC MAIL

Honorable Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

        Re:      United States v. Christopher Collins et al., 18 Cr. 567 (VSB)

Dear Judge Broderick:

        We represent defendant Cameron Collins in the above-captioned matter. We write to
request permission to redact personally identifying and sensitive financial information from the
official transcript of the sentencing proceedings held on January 23, 2020, prior to such transcript
– which is currently sealed in its entirety – being made publically available. Our proposed
redactions (in addition to a few corrections to the transcript) are appended to this letter as
Appendix A. Appendix A will follow via electronic mail only, and is not being filed via ECF.
Redacting such information is consistent with the Southern District of New York’s Privacy
Policy (“Privacy Policy”), including the categories of information for which the Privacy Policy
counsels exercising caution.

                                                           Sincerely,




                                                           Thomas A. Hanusik
                                                           Rebecca Monck Ricigliano

cc:     AUSA Scott Hartman (via email)
        AUSA Max Nicholas (via email)
        AUSA Damian Williams (via email)
         Case 1:18-cr-00567-VSB Document 175 Filed 02/06/20 Page 2 of 2



Honorable Vernon S. Broderick
February 6, 2020
Page 2

SO ORDERED:

Dated:       February __, 2020

                                                ______________________________
                                                Honorable Vernon S. Broderick
                                                United States District Judge
